MURRAY, C. J.
— The assignments of error are not well made, and whatever objection the defendants had to the indictment, should have been taken before they plead to the same. The instruction of the court may not be technically correct, but it was nowhere shown by the defense that the gold-dust was taken by any claim of right, other than the higher right, which thieves often assert, but which has never within our knowledge been successfully maintained in 'any respectable court of justice. The case is a bold larceny, barren of any defense, except ingenious quibbles, and we regret that we are not permitted to treat it as an appeal for delay and impose damages.
Judgment affirmed.
I concur: Terry, J.